 8:21-cv-00249-RGK-PRSE Doc # 11 Filed: 07/30/21 Page 1 of 1 - Page ID # 160




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

THOMAS R. JONES,

                  Petitioner,                           8:21CV249

      vs.
                                                         ORDER
SCOTT FRAKES,

                  Respondent.


      IT IS ORDERED that Petitioner’s Motion to Alter or Amend Memorandum
and Order (Filing 7) is granted. An Amended Memorandum and Order (progression
order) will be filed separately.

     Dated this 30th day of July, 2021.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge
